Citation Nr: 0818727	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-17 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.  
The record was held open for an additional 60 days for the 
veteran and his representative to present additional 
corroborating details of claimed in-service stressful events.  
No additional evidence was received. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the veteran had active duty service from 
January 1971 to January 1993.  The competent medical evidence 
of record includes diagnoses of PTSD, as well as diagnoses of 
major depressive disorder, although the bases for the 
diagnosis of PTSD are not stated, and include reports of non-
service stressful events.  

In various written submissions and in personal hearing 
testimony in July 2007, the  veteran has alleged the 
following stressors:  1) in March or May 1972 (different 
accounts), while at Ft. Eustis and talking to a staff 
sergeant, he learned that his previous military unit with 
which he had undergone basic training had gone to Vietnam and 
a platoon suffered casualties (the veteran had been removed 
from this unit), 2) there was "conflict" in Panama, 3) 
while stationed in Panama, he traveled on "classified" 
missions throughout Latin America in 1982 and 1983 (Honduras, 
Costa Rica, and Nicaragua), 4) in Panama in 1988 to 1989, 
three days after the veteran had left Panama, members of the 
veteran's unit went down in a chopper, including a Sergeant 
[redacted], 5) and a Sergeant [redacted], a member of Bravo Team, 
died in a helicopter crash in Panama in about 1988 or 1989, 
just prior to the operation to remove Noriega, and is buried 
in Arlington Cemetery, and 6) a Sergeant First Class [redacted] 
with the Alpha Team of the Combat Pictorial Detachment killed 
himself in about 1990 or 1991, which was 18 or 19 months 
after he retired from service.

In various written submissions and histories reported during 
VA treatment, the veteran has also reported pre-service or 
post-service stressful events of:
1) memories of trauma in Croatia, including the imprisonment 
of his grandfather when the veteran was a young child (with 
reports of associated anxiety and anger), spies, and 
"atrocities" in the prison building, 2) hearing about loved 
ones' deaths (date not indicated), and 3) marital distress 
and feelings of not being validated for sacrifices throughout 
life.

The RO should attempt to verify the veteran's alleged in-
service stressors through all available sources, such as 
research of unit histories and, if enough detail is provided, 
contacting the U. S. Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  

The PTSD diagnoses of record, as well as diagnoses of major 
depressive disorder, include various pre-service or post-
service events, and refer only generally to service, but do 
not specifically reference any particular claimed in-service 
stressful event.  Should an in-service stressful event be 
confirmed, a PTSD examination will be required to determine 
whether the veteran in fact currently has a diagnosis of PTSD 
(or whether his symptoms are due to diagnosed non-service-
connected major depressive disorder), and, if so, whether any 
currently diagnosed PTSD is related to the verified in-
service stressor rather than to other pre-service and post-
service events.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should research available 
resources and unit histories to determine 
whether any of the veteran's reported in-
service stressors can be verified.  If enough 
detail is provided, the AMC/RO should contact 
the U.S. Army and Joint Services Records 
Research  Center (JSRRC), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150, and 
ask that they provide any available 
information that might corroborate the 
veteran's in-service stressors, including unit 
histories.  Any response and/or additional 
records must be associated with the claims 
file.  The AMC/RO should document all attempts 
to verify an in-service stressful event and, 
if enough detail is not provided, why further 
stressor research through the JSRRC is not 
warranted.

2.  If the RO verifies the presence of an in-
service stressor, a VA PTSD examination should 
be performed by a psychiatrist in order to 
determine the etiology, nature, and severity 
of any psychiatric illness, to include PTSD.  
The examiner is requested to discuss the Axis 
I diagnosis of major depressive disorder, and 
to differentiate any PTSD symptomatology from 
other Axis I diagnosis.  

The claims folder should be made available to 
the examiner in conjunction with the 
examination, and the relevant documents in the 
claims folder must be reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests are to be conducted.  

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should render a current 
diagnosis, and should give a medical opinion, 
with full rationale, as to whether the veteran 
currently has PTSD under DSM-IV due to 
verified in-service stressors.  If the 
diagnosis of PTSD is rendered, the examiner 
should specify: (1) the stressor found to be 
sufficient to produce PTSD; (2) whether the 
DSM-IV diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the diagnosed 
PTSD and one or more of the in-service 
verified stressors.  Any opinion should 
address the veteran's reported pre-service 
event of his grandfather's imprisonment in 
Croatia and the post-service event of marital 
distress.  The report of examination should 
include the complete rationale for all 
opinions expressed.

3.  Following the above development, VA should 
readjudicate the remanded claim for service 
connection for PTSD.  If the benefit sought on 
appeal is not granted, an appropriate 
supplemental statement of the case should be 
issued.  The veteran and his representative 
should be afforded an opportunity to respond 
to the supplemental statement of the case 
before the claims folder is returned to the 
Board.  

The purpose of this remand is to assist the veteran by 
further developing his claim for service connection for PTSD.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

